FILED
                             NOT FOR PUBLICATION                            APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TED A. OFF, Ssg, USA Retired,                     No. 10-17389

               Plaintiff - Appellant,             D.C. No. 2:09-cv-01525-KJD-LRL

  v.
                                                  MEMORANDUM *
UNITED STATES GOVERNMENT,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Ted A. Off appeals pro se from the district court’s judgment dismissing his

employment action. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, and may affirm on any ground supported by the record. Thompson v. Paul,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Off’s wrongful termination claims was proper because these

claims are time-barred, as Off filed this action over thirteen years after his

terminations. See 28 U.S.C. § 2401(a) (providing that “every civil action

commenced against the United States shall be barred unless the complaint is filed

within six years after the right of action first accrues”).

      The district court properly dismissed Off’s claims under the Fair Labor

Standards Act (“FLSA”) and Privacy Act as time-barred. See Dent v. Cox

Commc’ns Las Vegas, Inc., 502 F.3d 1141, 1144 (9th Cir. 2007) (FLSA claims are

subject to at most a three-year statute of limitations); Rose v. United States, 905

F.2d 1257, 1259 (9th Cir. 1990) (“The Privacy Act provides a two year statute of

limitation, 5 U.S.C. § 552a(g)(5), which commences when the person knows or has

reason to know of the alleged violation.”).

      The district court properly dismissed Off’s due process claim because he

failed to specify any federal official acting in an individual capacity who allegedly

violated his constitutional rights. See Consejo de Desarrollo Economico de

Mexicali, A.C. v. United States, 482 F.3d 1157, 1173 (9th Cir. 2007) (Bivens

claims for alleged constitutional violations may be brought against federal officials

in their individual capacities, not against the United States which is protected by


                                            2                                    10-17389
sovereign immunity).

      The district court properly dismissed Off’s habeas corpus claim because he

failed to allege that he is in custody. See, e.g., 28 U.S.C. § 2254(a) (habeas corpus

relief may be sought by “a person in custody pursuant to the judgment of a State

court”).

      The district court did not abuse its discretion by granting the United States’

motion to extend the time to respond to Off’s complaint. See Ahanchian v. Xenon

Pictures, Inc., 624 F.3d 1253, 1258 (9th Cir. 2010) (discussing standard of review

for extension requests under Fed. R. Civ. P. 6(b)).

      The district court did not abuse its discretion by denying Off’s motion for

recusal. See Taylor v. Regents of the Univ. of Cal., 993 F.2d 710, 712-13 (9th Cir.

1993) (per curiam) (discussing standard of review and noting that adverse rulings

alone are insufficient to demonstrate judicial bias).

      Off’s remaining contentions are unpersuasive.

      Off’s “Request for Extension and Special Consideration,” filed on July 21,

2011, is denied.

      AFFIRMED.




                                           3                                   10-17389